DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 12-23, in the “Response to Election / Restriction Filed - 01/11/2020”, is acknowledged. 
This office action considers claims 12-25 are thus pending for prosecution, of which, non-elected claims 24-25 are withdrawn, and elected claims 12-23 are examined on their merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (1; Fig 5; [0060] or C 3, L 16-39) = (element 1; Figure No. 6; Paragraph No. [0060]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over CLASSEN JOHANNES et al., (WO 2015106855 A1; hereinafter Classen; please note WO 2015106855 A1 does not have paragraph delimiter, for ease of citation US 20160327446 A1 has been used, where both have the identical disclosures) in view of Eberle; Michael J. et al., (US 20150141854 A1; hereinafter Eberle).

    PNG
    media_image1.png
    392
    628
    media_image1.png
    Greyscale

Classen Figure 5
12. Classen teaches a method for manufacturing (construed from [0037] FIG. 5 is a schematic cross-sectional view for explaining an exemplary micromechanical pressure sensor device and a corresponding manufacturing method) a micromechanical sensor (MEMS; [0040]), comprising (see the entire document, specifically the relevant process steps of Fig 1 and 4, that is not repeated in Fig 5, and as cited below) the following steps: 
creating a functional layer (16a,5; Fig 5; [0060] first cited in Fig 1; [0040]) on a substrate (1); 
creating at least one rear side trench area (12) proceeding from a rear side (RS) of a substrate (1) to expose the functional layer for a sensor diaphragm (16a; [0061]); 
creating at least one front side (VSa) trench area (9; cited first in [0048]) to form at least one supporting structure (500,500a), the supporting structure being an energy storage structure (construed from [0017] a spring element is provided between the at least one anchoring area and the remaining portion of the stationary second pressure detection electrode), in the substrate as a mounting for the sensor diaphragm (16a); and 
But, Classen does not expressly disclose, at least partially filling at least one of the at least one front side trench area (9) with a gel.
 However, in the analogous art, Eberle teaches methods, in particular, to pressure sensing devices manufacturing ([0002]), wherein ([0510]) the sensor cavity of the pressure sensor, e.g., the space surrounding the sensor housing and the distal FBG, can be filled with a gel or oil, e.g., a biocompatible gel or oil, which can protect the pressure sensor and help prevent the trapping of bubbles.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the process step of Eberle into Classen‘s method, and thereby, the combination of (Classen and Eberle)’s method  will have a process step that at least partially filling at least one of the at least one front side trench area (9) with a gel (Eberle) since, at least, this inclusion can protect the pressure sensor and help prevent the trapping of bubbles (Eberle [0510]) 
13.  The combination of (Classen and Eberle)’as applied to the method as recited in claim 12, Classen further teaches, wherein the micromechanical sensor is a pressure difference sensor (construed from [0013] pressure sensor device having two pressure detection, and from [0024] a differential pressure sensor may be implemented).  
14. The combination of (Classen and Eberle)’as applied to the method as recited in claim 12, Classen further teaches, wherein the energy storage structure is a spring structure (construed from [0017] a spring element is provided between the at least one anchoring area and the remaining portion of the stationary second pressure detection electrode).  
15. The combination of (Classen and Eberle)’as applied to the method as recited in claim 12, Classen further teaches, wherein multiple rear side trench holes (12; Fig 5) for creating the at least one rear side trench area (9a) are generated.  
16. The combination of (Classen and Eberle)’as applied to the method as recited in claim 15, Classen further teaches, wherein at least one cavity (9a) for forming a first connecting trench area between rear side trench holes (12) is generated.  
17. The combination of (Classen and Eberle)’as applied to the method as recited in claim 15, Classen further teaches, wherein multiple front side trenches (9; Fig 5) for creating the at least one front side trench area are generated.  
18. The combination of (Classen and Eberle)’as applied to the method as recited in claim 12, Classen further teaches, wherein: 
a stop layer (4a; Fig 5)) is created between the substrate (1) and the functional layer (16a,5), the at least one rear side trench area is created up to the stop layer (4a), and the stop layer (4a) is subsequently removed in an area of the sensor diaphragm (16a).  
19. The combination of (Classen and Eberle)’as applied to the method as recited in claim 17, Classen further teaches, wherein at least one cavity (9; Fig 5) for forming at least one second connecting trench area (above 16a) between multiple ones (12) of the multiple front side trench areas is generated.  
20. The combination of (Classen and Eberle)’as applied to the method as recited in claim 17, Classen further teaches, wherein a diameter of the rear side trench holes (12) is selected to be smaller (obvious from Fig 5) than a diameter of a cross section of at least one cavity (9a) of the first connecting area and/or the second connecting trench area (9).  
21. The combination of (Classen and Eberle)’as applied to the method as recited in claim 16, Classen further teaches, wherein multiple first connecting trench areas (9a) are created, which are fluidically connected to one another via at least one trench channel (a), at least one of the first connecting trench areas being created directly beneath the functional layer (16a) for exposing it (Fig 5).  
22. The combination of (Classen and Eberle)’as applied to the method as recited in claim 12, Classen further teaches, wherein the at least one front side trench area is created chronologically before the at least one rear side trench area (construed from [0040] chronologically formation 12, 4a and 16,9).  
23. The combination of (Classen and Eberle)’as applied to the method as recited in claim 19, Classen does not expressly disclose in the embodiment of figure 6, wherein one or multiple access channels to the first connecting trench area and/or second connecting trench area is masked during the exposure of the functional layer. 
However, in the method of embodiment of Fig 7, Classen discloses, in [0070] during the manufacture, in order to expose reference diaphragm area 16″, an appropriate access opening 12″, likewise illustrated as a trench grid here, must initially be provided in MEMS wafer 1. After reference diaphragm area 16″ has been exposed, this access opening 12″ is closed, for example with the aid of an oxide filling 18 and a metal layer 19 optionally deposited thereon on rear side RS. For even more reliable functioning of the oxide closure with oxide layer 18, the trench through MEMS wafer 1, at least in the area of access opening 12″ to be closed, is created by an oxide grid structure.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the process step of embodiment of Fig  7, and and thereby, the combination of (Classen and Eberle)’s method  will have a process step wherein one or multiple access channels to the first connecting trench area (9a), since, at least, this inclusion provides relatively wide trenches, and subsequently, by depositing a thin oxide layer 18, to still hermetically close the trenches and minimize the topography on rear side RS of MEMS wafer 1 can protect the pressure sensor and help prevent the trapping of bubbles ([0070]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
June 12, 2022